90 Ill. App.2d 60 (1967)
234 N.E.2d 45
James Shrout, d/b/a The Shrout Agency, Plaintiff-Appellant,
v.
McDonald's System, Inc., an Illinois Corporation, and Ray Kroc, Defendants-Appellees.
Gen. No. 51,594.
Illinois Appellate Court  First District, Second Division.
December 1, 1967.
Rehearing denied January 24, 1968.
*61 Foss, Schuman & Drake, of Chicago (George C. Pontikes, of counsel), for appellant.
Hume, Groen, Clement & Hume, and Jerome Gilson, of Chicago, for appellees.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Judgment affirmed.
Not to be published in full.